 Case 0:17-cv-60533-JEM Document 258 Entered on FLSD Docket 09/16/2019 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                    Case No. 17-cv-60533-MARTINEZ/OTAZO-REYES

     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.

     AMERICAN AIRLINES, INC.,
     a Delaware corporation,

           Defendant.
                                            /

     Movant’s Reply to Response in Opposition to The Amlong Firm’s Rule
     11 Motion Regarding American Airlines, Inc.’s Motion for Sanctions

           American Airlines, Inc.’s response (DE 254) to The Amlong Firm’s Rule

     11 Motion Regarding American Airlines’s Inc.’s Motion for Sanctions (DE 234)

     is long on ad hominem polemic but short on caselaw.

           For this Court to have imposed sanctions against The Amlong Firm or

     any of its constituent lawyers, the magistrate judge, Hon. Alicia Otazo-

     Reyes, would have had to determine that the firm or its lawyers had “acted

     in bad faith, vexatiously, wantonly, or for oppressive reasons.” Purchasing

     Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017)

     quoting Marx v. Gen. Revenue Corp., 568 U.S. 371, 382 (2013) (citing

     Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991)).

           However, rather than agree with American’s assertion that “there is

     ample basis for seeking sanctions against Mr. Amlong” and that “[t]he




aa
pa   The Amlong Firm ● 500 Northeast Fourth Street ●   Fort Lauderdale, FL 33301   ●   954.462.1983
Case 0:17-cv-60533-JEM Document 258 Entered on FLSD Docket 09/16/2019 Page 2 of 4



  Amlong Motion itself is frivolous and yet another example of Mr. Amlong’s

  improper litigation tactics,” Judge Otazo-Reyes found that “Mr. Amlong

  appears to have attempted to correct the record regarding his client’s

  interactions with Dr. Bercaw,” Report and Recommendation (DE 255), at 224

  (Factual Findings, ¶ 2).

        Magistrate Judge Otazo-Reyes found that the plaintiff, Lt. Col. Rodney

  Scott Patterson, “appeared to be operating under the belief that

  confidentiality and privilege protected his interactions with Dr. Bercaw,” and

  that “[b]ecause he was acting on this belief, Plaintiff’s conduct does not rise

  to the level of wilful disobedience of a court order, bad faith or fraud upon

  the court required for the imposition of sanctions.” Id. at 24.

        Magistrate Judge Otazo-Reyes continued her findings to embrace the

  behavior of The Amlong Firm:

              Similarly, The Amlong Firm attempted to both serve its client and
        correct the record by: producing a privilege log related to all materials
        relevant to Dr. Bercaw that The Amlong Firm was aware of as those
        materials became available to it; producing all discovery related to Dr.
        Bercaw immediately upon order for the court after the determination
        that said discovery was not privileged; withdrawing Dr. Kay’s original
        report; continuing to search for discovery materials that were yet to be
        produced; and advising Plaintiff on the need for truthfulness and full
        disclosure, including by conducting a forensic exam of Plaintiff’s
        computer. Thus, the undersigned concludes that The Amlong Firm’s
        conduct did not rise to the level of willful disobedience of a court order,
        bad faith or fraud on the court required for the imposition of sanctions.

  Id. at 25, citing NASCO, 501 U.S. at 45-46.

        As observed in Smith v. Psychiatric Solutions, Inc., 750 F.3d 1253,

  1260 (11th Cir. 2014): “Rule 11 authorizes a court to sanction a party who

  submits a pleading for an improper purpose. Fed.R.Civ.P. 11(b)(1). ‘[T]he

                                                                       Page 2 of 4
Case 0:17-cv-60533-JEM Document 258 Entered on FLSD Docket 09/16/2019 Page 3 of 4



  filing of a motion for sanctions is itself subject to the requirements of the

  rule and can lead to sanctions.’ Fed.R.Civ.P. 11 advisory committee's note.”

        The purpose of The Amlong Firm’s motion was merely to get American

  to cease and desist in its harassment of firm and drop it from the motion

  prior to the evidentiary hearing. The factual recitations in the motion,

  overlaid on the case law that it cited, should have made clear to American

  and its lawyers, particularly during the 21 days that they had to consider the

  motion prior to the evidentiary hearing, that they had none of the evidence

  of subjective bad faith, fraud upon the court or wilful disobedience of a court

  order that is required to prevail on an “inherent powers” motion against the

  firm. A reasonable appraisal of the evidence available to American would

  have resulted in a pre-hearing conclusion that pursuit of the law firm neither

  had, nor was likely to “have evidentiary support. . .” Rule 11(b)(3).

         The ad hominem tone of American's response to the Rule 11 motion

  betrays the malice with which defendant and its lawyers pursued a law firm

  that dared to aggressively represent one of American’s employees against it.

  Malice, of course, is not necessary for a successful motion under Rule 11,

  which merely “imposes an objective standard of reasonable inquiry which

  does not mandate a finding of bad faith.” NASCO, 501 U.S. at 47, citing

  Business Guides, Inc. v. Chromatic Communications Enterprises, Inc., 498

  U.S. 533, 548-549 (1991). Evidence of malice nonetheless gives rise to an

  inference that the sanctions motion was signed in disregard of the




                                                                       Page 3 of 4
Case 0:17-cv-60533-JEM Document 258 Entered on FLSD Docket 09/16/2019 Page 4 of 4



  requirement that “it [was] not being presented for any improper purpose,

  such as to harass. . .” Rule 11(b)(1).

                                                        Conclusion

            Based on authorities cited and the arguments presented, movant, The

  Amlong Firm, respectfully requests this Court to grant is motion for attorneys

  fees and expenses for defending against American Airlines, Inc.’s motion for

  sanctions.

                                                              Respectfully submitted,

                                                              /s/ William R. Amlong
                                                              WILLIAM R. AMLONG
                                                              WRAmlong@TheAmlongFirm.com
                                                              Florida Bar Number 470228
                                                              KAREN COOLMAN AMLONG
                                                              KAmlong@TheAmlongFirm.com
                                                              Florida Bar Number 275565
                                                              ISHA KOCHHAR
                                                              IKochhar@TheAmlongFirm.com
                                                              Florida Bar Number 105294

                                                              AMLONG & AMLONG, P.A.
                                                              500 Northeast Fourth St., Second Floor
                                                              Fort Lauderdale, Florida 33301
                                                              (954) 462-1983

                                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has
  been filed using the ECF system of the Southern District of Florida this 16th
  day of September, 2019 and thereby served on all counsel or parties of
  records and by electronic mail the same day upon the plaintiff, Rodney Scott
  Patterson, 1092 NW 39th Terrace, Pembroke Pines, FL 33028, (702) 231-
  0909, aa737drvr@aol.com and Noel Christian Pace, Esquire, 206 NW 91st
  Street, El Portal, FL 33150, noel.c.pace.esq@gmail.com.

                                                                        /s/ William R. Amlong
                                                                        WILLIAM R. AMLONG
  \\amlong3\cpshare\CPWin\HISTORY\190909_0001\1538.301\\amlong3\cpshare\CPWin\HISTORY\190909_0001\1538.301




                                                                                                             Page 4 of 4
